DETAILED ACTION
Claims 2-5, 7, 10-24, 26-27 are pending. Claims 4, 7, 10-20 are amended. Claims 1, 6, 8, 9, and 25 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on December 20, 2021.  As directed by the amendment: claims 4, 7, 10-20 have been amended, claims 1, 6, 8, 9, and 25 have been cancelled.  Thus, claims 2-5, 7, 10-24, 26-27 are presently pending in this application.
Applicant’s amendment to the claims has overcome the 35 USC §112(b) and (d) rejections.
Applicant’s amendment to the claims has not overcome the 35 USC §102(a)(1) and §103 rejections.
Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive. 
Applicant argues that paragraph 0098 only creates a connection between the broken needle and the ordering manufacturer and not a specific order.  The examiner respectfully disagrees.  The claim scope depends on the determination of a “manufacturing order”.  The examiner asserts that a client could order a number of units that would arrive at various times, but the totality of the order could be considered an at least be part of a manufacturing order, and therefore the broken needle documentation would be associated with a manufacturing order because it would be included with a component of the order.  
Claims 17-24, 26-27, 2-5, 7, 11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 20150252505) in view of Sakaki (JP 2005021473) and Herzog et al. (US 20140026379).
Regarding claim 17, Schmidt describes a method for handling of fragments (10) of a broken needle, the method comprising: - arranging the fragments of the broken needle in a container in a predefined position (arranged in container, abstract, in groove 33), associating information related to the broken needle with a respective manufacturing order (information kept for verification by the client ordering the textile workpiece, para. 0098).  
Schmidt does not explicitly describe capturing of an image of the fragments of the broken needle.
In related art for needle documentation Sakaki describes utilizing a camera to display the image of a needle onto a screen (para. 0016).  
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the apparatus of Schmidt, including the carriage 14, to include the camera 14 along with the frame body 15 of Sakaki so that it 
The method of Schmidt as modified does not explicitly describe storing of the captured image (what follows is an intended use recitation) for one or both of documentation and evaluating the image for checking whether all of the fragments of the broken needle are present.  
In related art for needle detection, Herzog describes that an image of a needle is recorded and the data is sent to a separate computer, therefore storing the image (para. 0040).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Schmidt to include a storage feature so that a person could check their work to ensure that all of the needle fragments had been accounted for. 
Regarding claim 18, the method of Schmidt as modified includes assigning the container to a sewing workplace (bag includes documentation of the relevant work station, para. 0034).  
Regarding claim 19, the method of Schmidt as modified includes in response to a needle fracture at the sewing workplace, identifying one or both of the sewing workplace and an operator of the sewing workplace (identifies the relevant work station, operator, para. 0034).  
Regarding claim 20, the method of Schmidt as modified includes in response to a needle fracture, identifying a textile part manufactured with the broken needle 
Regarding claim 21, the method of Schmidt as modified includes wherein the container with the fragments is exchanged with another container with a new needle (replacement needles given, para. 0040).  
Regarding claim 22, the method of Schmidt as modified includes transmitting the captured image to a central computing unit (sent to a computer, para. 0040, Herzog).  
Regarding claim 23, the method of Schmidt as modified includes transmitting further data related to one or any combination of the broken needle (the image of the broken needle provides multiple data points, including if all pieces are there, what size pieces, how many pieces), a sewing workplace, and an operator of the sewing workplace together with the captured image.  
Regarding claim 24, the method of Schmidt as modified includes executing an automatic evaluation, based on the captured image, of whether all of the fragments of the needle are present (user looks at the container or image on screen and determines if all fragments are available, para. 0007).  
Regarding claim 26, the method of Schmidt as modified includes associating information related to the broken needle with a respective manufacturing order of and within the manufacturing order with a sub-ordered bundle number or part number (information kept for verification by the client ordering the textile workpiece, para. 0098, this would include all orders including a sub-order).  
Regarding claim 27, the method of Schmidt as modified includes further comprising evaluating information related to the broken needle by a predefined 
Regarding claim 2, the method of Schmidt as modified includes wherein the arranging the fragments comprises arranging the fragments using a retaining magnet (retaining magnet 34) arranged outside a reception space (accommodation space 21, magnet is in a different space 33) at a main body (main body 22) of the container (container 20).  
Regarding claim 3, the method of Schmidt as modified includes wherein the arranging the fragments comprises arranging the fragments adjoining a stop surface present at a topside of a main body (22) of the container (20) (arranged on top surface of magnet which is part of the container).  
Regarding claim 4, the method of Schmidt as modified includes wherein the arranging the fragments comprises arranging the fragments in a depression (groove 33) extending in a length direction (Length L) and provided directly above a retaining magnet (34) at a topside of a main body (22) of the container (20).  
Regarding claim 5, the method of Schmidt as modified includes wherein the arranging the fragments comprises arranging the fragments relative to a marking (scale elements 46) arranged at a topside of a main body (22) of the container (20).  
Regarding claim 7, the method of Schmidt as modified includes wherein the capturing of the image further comprises capturing one or both of information and 
Regarding claim 11, the method of Schmidt as modified includes displaying the captured image and information describing a target geometry of the needle prior to breaking on the display (as modified the camera is used to display the needle within the container onto a screen, the container has a metering scale 45 which provided information on target geometry of the needle).
Regarding claim 15, the method of Schmidt as modified includes wherein the container (20) containing an identifier (scale elements 46) by which it is assigned to a sewing station (is associated with a sewing station).  
Regarding claim 16, the method of Schmidt as modified includes a carriage (frame body 15, Sakaki) supporting the camera (camera body 14, Sakaki).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 20150252505) in view of Sakaki (JP 2005021473) and Herzog et al. (US 20140026379) and Dein (US 20090317002).
Regarding claim 10, the method of Schmidt as modified describes and to create a respective test result (as modified with Sakaki, shows a display of the item, which can be considered a “test result” inasmuch as claimed).
The method of Schmidt as modified does not explicitly describe testing a sharpness of the image with a processer unit or central computing unit.
In related art for needle accountability processes, Dein describes testing a sharpness of the image with a processer unit or central computing unit (takes multiple images and manipulates to reduce noise, para. 0046).
.
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 20150252505) in view of Sakaki (JP 2005021473) and Herzog et al. (US 20140026379) and Spiwak (B&H, URL in PTO-892)
Regarding claim 12, the method of Schmidt as modified describes an evaluation result that indicates whether all of the fragments (10) are present in the captured image or not (displays the components along with the metering scale, and thus displays an “evaluation result” inasmuch as claimed, thus displaying whether all the fragments are there).
The method of Schmidt as modified does not explicitly describe using a processer unit (24) or central computing unit (26) to create the evaluation result. 
In related art for utilizing photo and video information, Spiwak describes that when utilizing a digital camera, the information is received via a sensor and then is processed via circuitry into a usable medium, and therefore a digital camera includes a processor.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the camera of Schmidt as modified to be a digital camera, and thus include a processor, so that film components would not be necessary in the production of the image.
Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J. LYNCH/Examiner, Art Unit 3732     

/ALISSA L HOEY/Primary Examiner, Art Unit 3732